                          UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                           Civil Action No.: 3:17-cv-00314-GCM

VIPER PUBLISHING, LLC,

               Plaintiff,

v.

HOWARD BAILEY, JR. p/k/a “CHINGY”,
                                                                  ORDER
               Defendant,

v.

LESLIE CHARLES KING II,

               Third-Party Defendant.


       THIS MATTER comes to the Court upon Plaintiff Viper Publishing, LLC’s (“Viper”)

Motion to Disperse Funds Deposited with the Court (“Motion”). This Court, having considered

the Motion, finds that the Motion is well-taken and should be GRANTED.

       IT IS HEREBY ORDERED that:

     1. Plaintiff Viper’s Motion to Disperse Funds Deposited with the Court is GRANTED; and

     2. The total amount on deposit with Clerk of Court is ordered dispersed to Leslie Charles

        King II.

       SO ORDERED.

                                      Signed: June 3, 2021
